                        Case 5:19-cv-06590-NC Document 2 Filed 10/14/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


     FTC - FORWARD THREAT CONTROL, LLC                                      )
                                                                            )
                                                                            )
                                                                            )
                            Plaintiff(s)                                    )
                                                                            )
                                v.                                                             Civil Action No. 5:19-cv-06590-NC
                                                                            )
   DOMINION HARBOR ENTERPRISES, LLC;                                        )
 DOMINION HARBOR GROUP, LLC; MONUMENT                                       )
PATENT HOLDINGS LLC; MONUMENT IP FUND 1,                                    )
        LLC; and FTC SENSORS, LLC                                           )
                           Defendant(s)                                     )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DOMINION HARBOR ENTERPRISES, LLC
                                           c/o David Earhart
                                           1601 Elm Street, Suite 4600
                                           Dallas, TX 75201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Tyz
                                           TYZ LAW GROUP PC
                                           4 Embarcadero Center, 14th Floor
                                           San Francisco, CA 94111
                                           (415) 849-3578
                                           rtyz@tyzlaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ST
                                                                                  ATE
                                                                                     S DISTR
                                                                                            IC
                                                                                              T
                                                                                                            CLERK OF COURT
                                                                            D
                                                                                                             Susan Y. Soong
                                                                                                      CO
                                                                       E
                                                                     IT




                                                                                                        UR
                                                                   UN




                                                                                                          T
                                                                   N O RT




                                                                                                           NI A




Date:             10/16/2019
                                                                                                       OR
                                                                     HE




                                                                                                      IF




                                                                            N
                                                                                                      AL
                                                                            R




                                                                                DI
                                                                                     S T RI T O F C
                                                                                           C
                                                                                                                    Signature of Clerk or Deputy Clerk
                        Case 5:19-cv-06590-NC Document 3 Filed 10/14/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


     FTC - FORWARD THREAT CONTROL, LLC                                        )
                                                                              )
                                                                              )
                                                                              )
                            Plaintiff(s)                                      )
                                                                              )
                                v.                                                              Civil Action No. 5:19-cv-06590-NC
                                                                              )
   DOMINION HARBOR ENTERPRISES, LLC;                                          )
 DOMINION HARBOR GROUP, LLC; MONUMENT                                         )
PATENT HOLDINGS LLC; MONUMENT IP FUND 1,                                      )
        LLC; and FTC SENSORS, LLC                                             )
                           Defendant(s)                                       )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DOMINION HARBOR GROUP, LLC
                                           c/o DelGiorno IP Law, PLLC
                                           906 Granger Drive
                                           Allen, TX 75013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Tyz
                                           TYZ LAW GROUP PC
                                           4 Embarcadero Center, 14th Floor
                                           San Francisco, CA 94111
                                           (415) 849-3578
                                           rtyz@tyzlaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              ST
                                                                                ATE
                                                                                   S DISTR
                                                                                          IC
                                                                                            T
                                                                                                                CLERK OF COURT
                                                                          D
                                                                                                                 Susan Y. Soong
                                                                                                    CO
                                                                     E
                                                                   IT




                                                                                                      UR
                                                                 UN




                                                                                                        T
                                                                 N O RT




                                                                                                         NI A




Date:             10/16/2019
                                                                                                     OR
                                                                   HE




                                                                                                    IF




                                                                          N
                                                                                                    AL
                                                                          R




                                                                              DI
                                                                                   S T RI T O F C                       Signature of Clerk or Deputy Clerk
                                                                                         C
                        Case 5:19-cv-06590-NC Document 4 Filed 10/14/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


     FTC - FORWARD THREAT CONTROL, LLC                                     )
                                                                           )
                                                                           )
                                                                           )
                            Plaintiff(s)                                   )
                                                                           )
                                v.                                                            Civil Action No. 5:19-cv-06590-NC
                                                                           )
   DOMINION HARBOR ENTERPRISES, LLC;                                       )
 DOMINION HARBOR GROUP, LLC; MONUMENT                                      )
PATENT HOLDINGS, LLC; MONUMENT IP FUND 1,                                  )
        LLC; and FTC SENSORS, LLC                                          )
                           Defendant(s)                                    )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MONUMENT PATENT HOLDINGS, LLC
                                           c/o DelGiorno IP Law, PLLC
                                           906 Granger Drive
                                           Allen, TX 75013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Tyz
                                           TYZ LAW GROUP PC
                                           4 Embarcadero Center, 14th Floor
                                           San Francisco, CA 94111
                                           (415) 849-3578
                                           rtyz@tyzlaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T
                                                                                                          CLERK OF COURT
                                                                           D
                                                                                                           Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T
                                                                  N O RT




                                                                                                          NI A




Date:             10/16/2019
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C                Signature of Clerk or Deputy Clerk
                                                                                          C
                        Case 5:19-cv-06590-NC Document 5 Filed 10/14/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


     FTC - FORWARD THREAT CONTROL, LLC                                         )
                                                                               )
                                                                               )
                                                                               )
                            Plaintiff(s)                                       )
                                                                               )
                                v.                                                              Civil Action No. 5:19-cv-06590-NC
                                                                               )
   DOMINION HARBOR ENTERPRISES, LLC;                                           )
 DOMINION HARBOR GROUP, LLC; MONUMENT                                          )
PATENT HOLDINGS LLC; MONUMENT IP FUND 1,                                       )
        LLC; and FTC SENSORS, LLC                                              )
                           Defendant(s)                                        )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) MONUMENT IP FUND 1, LLC
                                           c/o David Earhart
                                           1601 Elm Street, Suite 4600
                                           Dallas, TX 75201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Tyz
                                           TYZ LAW GROUP PC
                                           4 Embarcadero Center, 14th Floor
                                           San Francisco, CA 94111
                                           (415) 849-3578
                                           rtyz@tyzlaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T
                                                                                                            CLERK OF COURT
                                                                           D
                                                                                                             Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T
                                                                  N O RT




                                                                                                          NI A




Date:             10/16/2019
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C                  Signature of Clerk or Deputy Clerk
                                                                                          C
                        Case 5:19-cv-06590-NC Document 6 Filed 10/14/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


     FTC - FORWARD THREAT CONTROL, LLC                                     )
                                                                           )
                                                                           )
                                                                           )
                            Plaintiff(s)                                   )
                                                                           )
                                v.                                                            Civil Action No. 5:19-cv-06590-NC
                                                                           )
   DOMINION HARBOR ENTERPRISES, LLC;                                       )
 DOMINION HARBOR GROUP, LLC; MONUMENT                                      )
PATENT HOLDINGS, LLC; MONUMENT IP FUND 1,                                  )
        LLC; and FTC SENSORS, LLC                                          )
                           Defendant(s)                                    )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) FTC SENSORS, LLC
                                           c/o DelGiorno IP Law, PLLC
                                           906 Granger Drive
                                           Allen, TX 75013




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Ryan Tyz
                                           TYZ LAW GROUP PC
                                           4 Embarcadero Center, 14th Floor
                                           San Francisco, CA 94111
                                           (415) 849-3578
                                           rtyz@tyzlaw.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               ST
                                                                                 ATE
                                                                                    S DISTR
                                                                                           IC
                                                                                             T
                                                                                                           CLERK OF COURT
                                                                           D
                                                                                                            Susan Y. Soong
                                                                                                     CO
                                                                      E
                                                                    IT




                                                                                                       UR
                                                                  UN




                                                                                                         T
                                                                  N O RT




                                                                                                          NI A




Date:             10/16/2019
                                                                                                      OR
                                                                    HE




                                                                                                     IF




                                                                           N
                                                                                                     AL
                                                                           R




                                                                               DI
                                                                                    S T RI T O F C
                                                                                          C
                                                                                                                   Signature of Clerk or Deputy Clerk
